Title: From Thomas Jefferson to the Speaker of the House of Representatives, 4 March 1792
From: Jefferson, Thomas
To: House of Representatives


          
            Sir
            Philadelphia Mar. 4. 1792.
          
          Since the date of the letter of Feb. 22. which I had the honour of writing you, covering the acts of the North-Western government, as called for by the Resolution of the house of representatives of Feb. 10. the acts of the same government passed in the year 1791. have come to the hands of the President and have been deposited among the records in my office. Supposing that these also might come within the purview of the resolution of the house, I have now the honor of inclosing you a copy of them, & of expressing the sentiments of esteem & respect with which I am Sir Your most obedient & most humble servt.,
          
            Th: Jefferson
          
        